COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Dr. Michael (Mikhail) Tyurin v. Hirsh & Westheimer, P.C., Michael
                          D. Conner, and Jessica Levy

Appellate case number:    01-17-00014-CV

Trial court case number: 2016-45823A

Trial court:              234th District Court of Harris County

Date motion filed:        November 2, 2017

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: /s/ Terry Jennings
                   Acting for the Court the En Banc Court*

Date: November 16, 2017

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey.